  6:21-cv-01136-HMH          Date Filed 04/19/21    Entry Number 7        Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION


Patricia Walker,                             )         C.A. No. 6:21-1136-HMH
                                             )
                       Plaintiff,            )
                                             )          OPINION & ORDER
               vs.                           )
                                             )
Sysco Columbia, LLC,                         )
                                             )
                       Defendant.            )



       Defendant Sysco Columbia, LLC is hereby ordered to inform the court of the citizenship

of all of its members for the purpose of determining whether the requirements of federal subject

matter jurisdiction are satisfied. See 28 U.S.C. § 1332; Gen. Tech. Applications, Inc. v. Exro

Ltda, 388 F.3d 114, 120 (4th Cir. 2004). Sysco Columbia, LLC is ordered to respond within ten

(10) days of the date of this order.

       IT IS SO ORDERED.


                                             s/Henry M. Herlong, Jr.
                                             Senior United States District Judge

Greenville, South Carolina
April 19, 2021
